Citation Nr: 0207385	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial rating for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1958 to 
September 1962.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted service connection for "avulsion 
injury, left knee (aggravated)," and assigned an initial 
noncompensable (zero percent) rating, effective May 1, 1997.  
In November 2000 and August 2001, the Board remanded the case 
to the RO in order to accomplish further development of the 
evidence.


REMAND

The Board points out, as it did in November 2000 and August 
2001, that the claim currently on appeal is based on the 
assignment of an initial rating for disability following an 
initial award of service connection.  As the Board noted in 
its earlier remands, the United States Court of Appeals for 
Veterans Claims (Court) held, in Fenderson v. West, 12 Vet. 
App. 119 (1999), that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found -- a practice known as "staged" 
ratings.  Such ratings would include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on functional abilities.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001); see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

At the time of the November 2000 BVA remand, the evidence of 
record showed that the veteran had alleged that the severity 
of his service-connected left knee disability was "much 
worse" than the noncompensable rating initially assigned by 
the RO.  The Board noted in its remand that as part of the 
veteran's March 1999 notice of disagreement (NOD), the 
appellant indicated that his VA physician had informed him 
that the noncompensable rating assigned for his service-
connected left knee disability was, essentially, too low.  It 
was also noted that the veteran had indicated that the VA 
physician had offered to supply VA "additional info[rmation]" 
upon request.  The Board also pointed out, in November 2000, 
that a review of the claims file did not reveal that this VA 
physician had been contacted by the RO in an effort to obtain 
the above-mentioned information.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that VA records are 
constructively in the possession of VA).  As such, the 
November 2000 BVA decision, remanded the case to the RO for 
additional development to include: obtaining and associating 
records from the VA physician referred to by the veteran in 
his March 1999 NOD with the claims file; scheduling another 
VA orthopedic examination to include DeLuca findings; and 
readjudicating the issue of entitlement to an increased 
rating for a left knee disability to include consideration of 
staged ratings and the provisions set out in 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pursuant to the Court's holdings in 
Fenderson and DeLuca.
 
In reviewing the record in August 2001, the Board noted that 
there was a Deferred Rating Decision, dated in December 2000.  
This document reflects that the veteran claimed that the 
above-mentioned VA physician had informed him that his 
disability evaluation was "too low."  It also indicated that 
VA "[n]eed[ed] to get all objective clinical findings in 
support of his belief (as claimed by vet) that a higher 
disability eval[uation] is warranted for the vet's [service 
connected left knee."  The Board also noted, in the August 
2001 remand, that while review of the evidentiary record 
showed that VA treatment records from March 1999 to January 
2001 had been associated with the veteran's claims folder, it 
appeared that the VA physician named by veteran in his NOD 
had not been contacted by the RO.  As a result, the August 
2001 BVA decision remanded the case to the RO for additional 
development to include: obtaining records from the VA 
physician referred to by the veteran in his March 1999 NOD; 
ensuring compliance with the notification and development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); and 
readjudicating the issue of entitlement to an increased 
rating for a left knee disability to include consideration of 
staged ratings pursuant to Fenderson.

A review of the records shows that all efforts to obtain 
medical evidence from the VA physician named in the March 
1999 NOD have been unsuccessful.  In particular, the Board 
observes that a January 2002 Report of Contact indicates that 
the referenced physician was no longer a staff member of the 
VA Medical Center and that there were no records showing that 
he ever treated the veteran.  Moreover, the RO's letter dated 
April 8, 2002 notified the veteran and his representative of 
the information, medical or lay evidence, necessary to 
substantiate the claim. 

A further review of the record shows that the RO issued 
supplemental statements of the case (SSOCs) in April 2001, 
February 2002, and April 2002.  All but the most recent of 
them continued the initial noncompensable rating assigned by 
the RO in the September 1998 rating decision, which is the 
subject of this appeal.  But, in the April 2002 SSOC, the RO 
appears to indicate that the veteran now has a 30 percent 
rating for his left knee disability; however, there is no 
rating decision confirming that a 30 percent rating has ever 
been assigned nor is there any indication in the record to 
indicate when such a rating would have been effective.  That 
SSOC also indicated that the veteran had filed a claim for an 
increase in the rating for the left knee.  But the Board 
observes that the veteran's claim for an increase is part of 
this ongoing appeal and not a new claim as characterized by 
the RO in the April 2002 SSOC.  It appears that the RO also 
failed to give the veteran's representative, the Texas 
Veterans Commission, an opportunity to file a statement 
before recertifying the case to Board.  Because it is unclear 
whether the RO meant to assign a 30 percent rating and 
whether that rating would be effective from May 1, 1997 or 
whether staged ratings are appropriate under Fenderson and 
because due process requires giving the veteran's 
representative an opportunity to submit a statement on behalf 
of the veteran, this case must be remanded to the RO.

While the Board regrets the delay involved in again remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not withstand scrutiny by the 
Court.  For that reason, to ensure due process and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following development:

1.  The RO should review the entire file 
and undertake any additional development 
necessary to comply with the 38 U.S.C.A. 
§5103A (West Supp. 2001) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a higher initial 
disability rating for a left knee 
disorder to include the applicability of 
staged ratings, with consideration of all 
the evidence of record.  In so doing, the 
RO should clarify whether the veteran is 
entitled to a 30 percent rating as 
indicated in the April 2002 SSOC and, if 
so, the RO should finalize the 
determination in a rating decision, which 
clearly indicates the effective date of 
such rating. 

3.  In any event, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  The veteran 
and his representative, the Texas 
Veterans Commission, should be given a 
reasonable opportunity to respond before 
returning the case to the Board for 
further appellate consideration, if 
otherwise in order. 

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




